Citation Nr: 1035930	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a 
previously denied claim of an acquired psychiatric disability, to 
include major depressive disorder and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970.  His decorations, as listed in his service personnel file, 
include the Vietnam Service Medal, the Combat Infantryman Badge, 
the Army Commendation Medal with "V" device, the Air Medal, and 
the Bronze Star.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico that denied the Veteran's claims.  

In October 2007, the Veteran requested the opportunity to testify 
at a hearing before the Board at the local regional office.  In 
December 2008, the Veteran withdrew this request.  38 C.F.R. 
§ 20.704.  

In this case, the Board notes that the Veteran has separately 
filed claims for PTSD and for major depressive disorder.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As such, the Board has restyled the two claims as captioned 
above.  

After the most recent supplemental statement of the case, the 
Veteran submitted additional evidence in connection with his 
claims.  This evidence was not accompanied by a waiver of initial 
RO consideration.  However, as this evidence is duplicative of 
evidence previously contained in the Veteran's claims file, a 
remand for initial RO consideration is not required in this case.




FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
a nervous condition was denied by an August 1979 Board decision; 
the evidence submitted since August 1979 raises a reasonable 
possibility of substantiating the Veteran's claim.

2.  The Veteran has been diagnosed with PTSD by a VA psychiatrist 
based on his reported in-service stressors that are consistent 
with the circumstances of his service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD and major 
depressive disorder, is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2009).

2.  The criteria for service connection for an acquired 
psychiatric disability, to include PTSD and major depressive 
disorder, have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009); 75 Fed. Reg. 39,843 (July 
13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 
(July 15, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Determination

The Veteran's claim of entitlement to service connection for a 
nervous condition was denied by an August 1979 Board decision 
which is now final.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

In the August 1979 decision, the Board denied the Veteran's claim 
of entitlement to service connection for a nervous condition, 
determining that no chronic, acquired psychiatric disorder was 
incurred in or aggravated during active military service.  

In reaching its decision, the Board considered the Veteran's 
service treatment records and a post-service examination at which 
the Veteran was diagnosed with an anxiety neurosis.  The claim 
was denied as the evidence did not relate a current psychiatric 
disability to the Veteran's time in service.
 
Since August 1979 considerable additional evidence has been 
submitted, including multiple medical records relating the 
Veteran's PTSD to traumatic exposures while serving in Vietnam. 

The Veteran's claim was previously denied because it had been 
found that an acquired psychiatric disorder had not been incurred 
in or aggravated during military service.  Since that time, 
considerable additional medical evidence has been presented.  
This evidence is new in that it had not previously been submitted 
and it is material in that it addressed the reason that the 
Veteran's claim had been previously denied.  

As such, the Veteran's claim for service connection for acquired 
psychiatric disorder, to include PTSD and major depressive 
disorder, is reopened.




II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

To establish entitlement to service connection for PTSD the 
evidence must satisfy three basic elements.  There must be 1) 
medical evidence diagnosing PTSD; 2) a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor; and 3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.
See 38 C.F.R. § 3.304(f).  Essentially, if it is determined that 
a Veteran engaged in combat, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as to 
their actual occurrence and no further development or 
corroborative evidence will be necessary.  

In this case, the Veteran's service personnel records indicate 
that he was attached to the 25th Infantry Division in service, 
and that he was part of the Tet 1969 Counter Offensive.  His 
decorations, as listed in his service personnel file, include the 
Vietnam Service Medal, the Combat Infantryman Badge, the Army 
Commendation Medal with "V" device, the Air Medal, and the 
Bronze Star.  The Army Commendation Medal was awarded to the 
Veteran for his heroism in connection with military operations 
against a hostile force, and the Veteran was lauded for his 
bravery and valorous actions.  As such, there is no question that 
the Veteran engaged in combat.

The Veteran contends that he has PTSD as a result of his military 
service.  Specifically, he alleges that, while in Vietnam, his 
friend, Private Grant, was killed when he stepped in a booby 
trap.  The Veteran reported witnessing this tragedy and recalled 
wanting to help his friend who had lost an arm and part of his 
left leg and was screaming that he wanted to die.  The Veteran 
recalled wanting to go to him so that he would not die alone, but 
he was ordered by his Captain to continue to protect the company.  
The Veteran also reported that, while waiting for a convoy, the 
Veteran saw a cable that ran from a village to blow up his squad.  
The Veteran also indicated that, while wading in a rice paddy, 
his squad was attacked with sniper fire, and he indicated that he 
was exposed to mortar attacks.  Finally, the Veteran reported 
that he saw a group of prisoners tortured by American soldiers.

It is noted that effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).  As the Veteran's claim was appealed to the Board 
before July 13, 2010, but had not been decided by the Board as of 
July 13, 2010, the amended regulations apply to the instant 
claim. 

Once a claimed stressor has been verified, the Veteran's personal 
exposure to the event may be implied by the evidence of record.  
A Veteran need not substantiate his actual presence during the 
stressor event; the fact that the Veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board initially concludes that the Veteran engaged in combat 
with the enemy as confirmed by his service personnel records and 
his military awards and decorations.  Furthermore, his reported 
stressors relate to and are consistent with his combat exposure; 
and, therefore, the Board finds that the Veteran's lay testimony 
alone may establish the occurrence of his claimed in-service 
stressors.

Service treatment records show that, upon service separation, the 
Veteran indicated that he had frequent trouble sleeping and 
nervous trouble.  He was not diagnosed with a psychiatric 
disorder in service.  

After service, in September 1977, the Veteran was diagnosed with 
anxiety neurosis, chronic, with depressive features.  Since that 
time, the Veteran has been diagnosed and treated for PTSD, major 
depressive disorder, cognitive disorder, NOS, dysthymia, and 
psychosis, NOS.

The evidence in this case is somewhat unclear as to the exact 
psychiatric diagnosis which should be attributed to the Veteran's 
acquired psychiatric disability.  However, the medical evidence 
consistently shows psychiatric impairment.

The Veteran alleges that he has PTSD as a result of his time in 
Vietnam, and the medical evidence of record confirms that the 
Veteran has been seen for treatment of PTSD symptoms with the VA.  
Numerous treatment records have been included the Veteran's 
claims file.  Included in these records is a January 2008 report 
of the PTSD Program Director at the Miami VA Medical Center.  
This report indicates that the Veteran has been diagnosed with 
and treated for combat-related PTSD.  The Veteran was noted to 
have been involved in the Post Traumatic Stress Disorder 
Residential Rehabilitation Program at the Miami VA Health System 
in 2007 and that the Veteran continues to suffer chronic PTSD 
symptoms related to traumatic experiences he was exposed to 
during his service in Vietnam.  These included sad and anxious 
mood, trauma related hallucinations, recurrent nightmares, sleep 
problems, hypervigilance, emotional detachment, isolation, 
irritability, and concentration problems.  The January 2008 
physician also stated that the Veteran's chronic PTSD affected 
his ability to function in his social and occupational roles.  
These findings are echoed in the Veteran's other VA treatment 
notes and reports.  These treatment records note many of the 
Veteran's stated stressors and indicate that he has PTSD as a 
result of his in-service trauma, specifically the death of 
Private Grant.

The Veteran also submitted a private medical opinion from April 
2009, which recorded the Veteran's reported stressors from 
Vietnam and found that the Veteran currently experienced 
hypervigilance, exaggerated startle response, irritability, 
difficulty concentrating, and sleep problems.  The doctor 
diagnosed the Veteran with PTSD. 

The Veteran has also been afforded VA examinations in connection 
with his claims in February 2007, April 2008, and May 2010.  
These examiners diagnosed the Veteran with major depressive 
disorder and major depression with psychotic features, but found 
that the Veteran did not meet the criteria for a diagnosis of 
PTSD.  In this regard, the April 2008 examiner stated that the 
Veteran had what appeared to be PTSD symptoms, but found that his 
symptoms were also related to the chronic depression and his 
psychotic decompensation.  This examiner found that there was no 
objective evidence to sustain the Veteran's statements that he 
had suffered his reported symptoms related to Vietnam through all 
the intervening years.  The May 2010 examiner made similar 
findings.  The Veteran was noted to meet the DSM-IV stressor 
criteria for PTSD, as well as the symptoms criteria for 
persistent re-experiencing the traumatic event; but the examiner 
found that the Veteran's symptoms did not meet the criteria for 
either persistent avoidance of the stimulus or for persistent 
hyperarousal.  Yet, confusingly, it was noted in the examination 
report that the Veteran avoided events that might remind him of 
his military tour.

In this case, the Board is faced with conflicting medical 
evidence with some psychiatrists diagnosing PTSD and other 
diagnosing major depressive disorder.   The Board has closely 
examined the medical evidence of record and takes note of the 
Veteran's decorated combat service.  At the end of the day, the 
evidence for and against a diagnosis of PTSD is in relative 
equipoise; and reasonable doubt is therefore resolved in the 
Veteran's favor.   Accordingly, the Board finds that the Veteran 
has PTSD that was caused by his stated in-service stressors.  The 
criteria for service connection for PTSD have been met, and the 
Veteran's claim is therefore granted.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).

As the Board's decision to grant service connection for PTSD 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 and the implementing regulations.  


ORDER

Service connection for PTSD is granted.


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


